Citation Nr: 0514755
Decision Date: 05/02/05	Archive Date: 06/28/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-35 629	)	DATE MAY 2 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a meningioma of the posterior fossa, status post resection and radiotherapy, to include as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
 INTRODUCTION

The veteran served on active duty from August 1966 to June 1969, which included the completion of a tour within the Republic of Vietnam from November 1968 to June 1969.  This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to substantiate his claim, explained to him who was responsible for submitting such evidence, and obtained and fully developed all other evidence necessary for an equitable disposition of the claim.

2.  During his period of active service, the veteran served on active duty within the boundaries of the Republic of Vietnam.

3.  The competent medical evidence of record does not demonstrate that the veterans current meningioma of the posterior fossa, status post resection and radiotherapy, either began in service or manifested to a compensable degree within a year after his discharge from active duty, or is etiologically related to his presumed in-service herbicide exposure or to any other event of active service.


CONCLUSION OF LAW

A meningioma of the posterior fossa, status post resection and radiotherapy, was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

 REASONS AND BASES FOR FINDINGS AND CONCLUSION

VAs Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated the concept of a well-grounded claim and redefined the obligations of VA with respect to its duties to notify and assist a claimant.  In August 2001, VA issued regulations to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its implementing regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must also notify the claimant and the claimants representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimants representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has strictly complied with the notification and assistance provisions of the VCAA, such that the Boards decision to proceed in adjudicating these claims does not prejudice the veteran in the disposition thereof.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II), the Court found that the VCAA requires VA to provide notice, consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and that, in what can be considered a fourth element of the requisite notice, VA must also request that the claimant provide any evidence in the claimants possession that pertains to the claim, under 38 C.F.R. § 3.159(b).  Further, the Court clarified that VAs regulations implementing the amended section 5103(a) apply to cases pending before VA on November 9, 2000, even if the RO decision was issued before that date, and that, where notice was not mandated at the time of the initial RO decision, it was not error to provide remedial notice after such initial decision.  See Pelegrini II at 120-123.

Recently, in Mayfield v. Nicholson, No. 02-1077 (April 14, 2005), the Court defined the application of the prejudicial error rule as provided at 38 U.S.C.A. § 7261(b) (West 2002) to the VCAAs duty to notify under 38 U.S.C.A. § 5103(a).  The Court held that in this context, an appellant generally must first identify, with considerable specificity, an error, in terms of how a notice was defective and what evidence the appellant would have provided or requested the Secretary of VA (Secretary) to obtain had the Secretary fulfilled his notice obligations under the law.  The Court held that an appellant must indicate with considerable specificity as to how the lack of that notice and evidence affected the essential fairness of the adjudication in his case.  The Court stated that after the appellant meets the burden of going forward with a plausible showing of prejudice, the Secretary must demonstrate a lack of prejudice by persuading the Court that the purpose of the notice required by the VCAA was not frustrated, by showing, e.g., that: (1) any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it; (2) a reasonable person could be expected to understand from the notice provided what was needed; or (3) a benefit could not possibly have been awarded as a matter of law.  The Court also noted that if such an error is determined to exist and be of the type that has the natural effect of producing prejudice, an appellant need not plead prejudice at all, and it is instead the Secretarys burden in the first instance to demonstrate a lack of prejudice in terms of the essential fairness of the adjudication.  

The Court in Mayfield also addressed the specific application of the prejudicial error rule to each of the four elements of required VCAA notice under 38 U.S.C.A. § 5103(a).  As to element (1) - what information and evidence is necessary to substantiate the claim  the Court stated that an appellant is not required to make a plausible showing of prejudice resulting from any error regarding this notice requirement, in that the natural effect of such an asserted error would constitute a failure to provide a key element of what it takes to substantiate a claim, and therefore is one that has the natural effect of producing prejudice, so that the burden is on the Secretary to demonstrate that there was clearly no prejudice to the appellant based on any failure to give notice as to this element.

As to notice elements (2) and (3) - who should provide what information and evidence for the claim  the Mayfield Court found that an appellants assertion of error with respect to either of these elements, by itself, does not have the natural effect of producing prejudice because such an asserted error did not preclude the appellant from effectively participating in the processing of his claim.  The Court stated that prejudice can arise from such an asserted error only if the appellant failed to submit evidence because he was not advised to do so, or if the Secretary failed to seek to obtain evidence that should have been obtained.  

As to notice element (4)  that VA must request that a claimant provide any evidence in his possession that pertains to the claim  the Court in Mayfield stated  that a complying notice need not necessarily use the exact language of the regulation, so long as it properly conveys to a claimant the essence of the regulation, and any error with regard to the specificity of such language does not have the natural effect of producing prejudice.  The Court then indicated that such prejudice would exist only if the claimant had evidence in his possession - not previously submitted - that is of the type that should be considered by the Secretary in assessing the claim.  

Finally, as to the timing of VCAA notice under 38 U.S.C.A. § 5103(a), as addressed by the Court previously in Pelegrini II, the Court stated in Mayfield that this type of error does not have the natural effect of producing prejudice and, therefore, prejudice must be pled to it as well.  Moreover, the Court specifically held that a timing-of-notice error may be sufficiently remedied and cured by the subsequent provision of adequate notice, such that the claimant is thereafter provided with a meaningful opportunity to participate effectively in the processing of his claim.

Accordingly, with respect to this appeal, after the veteran filed his claim for service connection for a meningioma of the posterior fossa, status post resection and radiotherapy (a brain tumor) in July 2001, the RO transmitted two VCAA notice letters to him, in August 2001 and January 2002.  The Board finds that these letters advised the veteran of VAs duties to notify and assist him in substantiating his claim under the VCAA, and advised him of the delegation of responsibility between VA and the veteran in obtaining information and evidence in support of his claim.

Specifically, the August 2001 and January 2002 VCAA letters told the veteran that in order to establish entitlement to service connection for his claimed disorder, the evidence must show: (1) an injury in service or a disease that began in or was made worse during service, or an event in service causing injury or disease; (2) a current physical or mental disability; and, (3) a relationship between the current disability and the injury or disease in service.  In conjunction with each of the three elements, the RO provided additional information concerning the type of evidence that was required to support each element, what steps it would take to obtain this evidence, and what evidence the veteran should provide.  As to element (1), the RO further informed the veteran that some disorders, even though not explicitly shown in service, may be determined to have been incurred in service, namely certain presumptive conditions.  Additionally, in the August 2001 VCAA letter, the RO then explained in great detail the provisions regarding presumptive service connection for a disorder averred to be related to herbicide exposure, and also specifically advised him that brain tumors were not on the list of eligible disorders under this avenue of entitlement, such that he would need to provide or identify satisfactory scientific or medical evidence that related his type of brain tumor to herbicide exposure.    
 In the August 2001 and January 2002 VCAA letters, the RO also advised the veteran that VA must make reasonable efforts to help him get evidence necessary to support his claim, and that the RO would help him get such documents as medical records, employment records, or records from other Federal agencies.  The RO stated that the veteran must provide enough information about these records so that it would be able to request them from the person or agency that has the records.  The RO also notified the veteran that it was still his responsibility, however, to support his claim with appropriate evidence.  The RO further indicated that it would assist the veteran by providing a medical examination or getting a medical opinion, if it decided that such information was necessary to make a decision on his claim.  

The RO also told the veteran in August 2001 and January 2002 that it needed certain information or evidence from him, including information for any person or agency holding records that might support his claim.  The RO also informed the veteran in both letters that he should tell the RO about any additional information or evidence that he wanted the RO to obtain for him, and indicated that he should send in any evidence in his possession that the RO needed for his claim.  The RO also told him that it had already gathered certain evidence in support of his claim, namely his VA treatment records, and reported that it had requested both his service medical records and his previously identified private treatment records from Radiation Oncology Center.
 
The RO then denied service connection the claim in an April 2002 rating decision.  This decision listed all evidence considered in support of the claim, including the veterans service medical records, VA treatment records, and identified private treatment reports.  The RO then again noted the applicable law pertaining to service connection for the veterans claimed brain tumor, and told him that while there was evidence of record to indicate the presence of a current disorder, there was no evidence to show that it developed during or as the result of his active service, and noted again that he was not eligible for presumptive service connection of this disorder as a listed disease (in pertinent VA regulations) related to his in-service herbicide exposure.

Then, in a statement of the case issued in October 2003, the RO again informed the veteran of the information and evidence needed to substantiate his claim, in more detail.  See 38 U.S.C.A. §§ 5102, 5103.  The RO also provided the text of several VA regulations pertinent to the claim, including: 38 C.F.R. § 3.102 (reasonable doubt); 38 C.F.R. § 3.159 (VA assistance in developing claims); 38 C.F.R. § 3.303 (principles relating to service connection); 38 C.F.R. § 3.307 (presumptive conditions); and 38 C.F.R. § 3.309 (specific diseases subject to presumptive service connection).  38 C.F.R. Part 3 (2004).  The RO reiterated the reasons for which the claim was denied, the evidence it considered in denying the claim, and again identified the evidence still needed to substantiate the claim.  Specifically, the RO told the veteran that because there was no evidence to show that his brain tumor began in service or was caused by some event in service, his claim remained denied.  The RO noted that the veterans service medical records were negative for any pertinent findings, and also observed that the first evidence showing that he had a brain tumor was dated several years after his discharge from active duty.  The RO further explained that while the veteran was presumed to have been exposed to herbicides because of his service in Vietnam, his brain tumor was not a disease recognized by VA as eligible for presumptive service connection in relation to herbicide exposure, and because he had provided no medical evidence relating this condition to active duty, service connection was not warranted.

Thereafter, the veteran was afforded a Travel Board Hearing in December 2004.   At this hearing, the veteran acknowledged that to service connect his claim, there needed to be adequate scientific or medical evidence of a relationship between his currently diagnosed brain tumor and his herbicide exposure in service.  To that end, the veteran requested, through his representative, that the record be left open for an additional 60 days so that he could submit such evidence to VA.  After the hearing, in January 2005, the veteran also sent in a written request to extend this period for another 30 days.  The Board observes, however, that despite the expiration of this 90-day period for the submission of such additional evidence, there is no record of the receipt of such information.

The above shows that, throughout the appeal, the veteran was notified as to the legal criteria governing his claim, the evidence needed to show entitlement to the benefits sought, how VA could and would help him obtain relevant records and/or obtain a new examination if needed, and that he was ultimately responsible for providing evidence in support of his claim.  VA also asked the veteran to send in any evidence he had in support of his claim, consistent with the fourth element of Pelegrini II.  Furthermore, the Board finds that adequate VCAA notice was provided to the veteran prior to the initial RO determination in this matter, and moreover, there is no indication of prejudicial error via any receipt of defective or inadequate notice from VA as to his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

The Board further finds that VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The claims file now contains the veterans service medical records, his VA treatment records from multiple facilities and dated from April 2001 to August 2001, and his identified private treatment reports from Radiation Oncology Center and dated from August 2001 to December 2001.  The Board recognizes that at his December 2004 Travel Board Hearing, the veteran mentioned that he had scientific information purporting to address a relationship between his type of brain tumor and herbicide exposure, and that he was also going to contact his doctor in order to obtain a nexus opinion in support of his claim.  However, as already noted, the Board has left the record open for more than the 90 days requested by the veteran in order for him to provide or sufficiently identify such records to VA, but no such information has been received by VA since this request.

The Board does recognize that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2004) (emphasis added).  In this case, a VA examination was not provided for the claim decided herein.  The Board finds, however, that a current VA examination is not indicated at this time.  There is no documentation as to a chronicity of complaints, manifested symptomatology or treatment attributable to the veterans current diagnosis either during his period of active service or shortly thereafter, nor is there evidence suggesting a causal connection between the initial post-service diagnosis in 2001 and his service ending in 1969.  As such, any opinion obtained would necessarily be speculative, based entirely on the veterans own history of symptoms.  See 38 C.F.R. § 3.159(c)(4).  Moreover, as to obtaining a VA medical opinion specifically with regard to whether the veterans brain tumor is related to his presumed herbicide exposure in service, the Board notes that the Secretary has officially determined that brain tumors do not warrant presumptive service connection based upon herbicide exposure, and so it is up to the veteran to provide or identify an outstanding nexus opinion on this point.

At this time, the veteran has not identified any additionally outstanding evidence for his claim.  Under the facts of this case, then, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) (noting that the rule of prejudicial error as governed by 38 U.S.C.A. § 7261(b) and applicable to the evaluation of notice provided under 38 U.S.C.A. § 5103(a) should not permit automatic remands essentially based upon technicalities); Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (observing that the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.); Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Board thus finds that VA has done everything reasonably possible to notify and assist the veteran in this case, and that the record is now ready for appellate review.

Applicable Law

Generally, service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in active service or, if preexisting such service, was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).  To establish a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

In addition to the above considerations, the RO has evaluated the pending claim for service connection as secondary to herbicide exposure.  On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 became law.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law included substantive changes to 38 U.S.C.A. § 1116 (West 2002), pertaining to the presumption of service connection for diseases associated with exposure to certain herbicide agents.  Accordingly, effective January 1, 2002, a veteran who, during active military, naval or air service, served in the Republic of Vietnam during a portion of the Vietnam era (from January 9, 1962 to May 7, 1975,) is presumed to have been exposed to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  

The term herbicide agent is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and is specifically limited to: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) (2004).

For veterans with service in the Republic of Vietnam, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive.  See 38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) (2004).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2004).  VAs Office of General Counsel (General Counsel) states that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in Vietnam) requires that an individual must actually have been physically present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, VAs General Counsel opines that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Moreover, service on a deep-water naval vessel in waters off of the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. §  101(29)(A).  Id.  VAs General Counsel also holds that the term service in Vietnam does not include the service of a Vietnam era veteran whose only contact with Vietnam was via flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  

Therefore, a veteran who, during active military, naval, or air service, is construed to have served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

Accordingly, if a veteran was exposed to an herbicide agent during active military, naval, or air service, then the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d) (2004) are also satisfied: chloracne or other acneform diseases consistent with chloracne, type II diabetes mellitus, Hodgkins disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkins lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004).  The term soft-tissue sarcoma specifically includes the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular, and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewings sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.  See 38 C.F.R. § 3.309(e), Note 1 (2004).  Moreover, for purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent, and resolves within two years from the date of onset.  See 38 C.F.R. § 3.309(e), Note 2 (2004). 

Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2004).

Importantly, the Secretary of Veterans Affairs (Secretary) has further determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41,442-41,449 and 61 Fed. Reg. 57,586-57,587 and 57,589 (1996); Notice, 64 Fed. Reg. 59,232-59,243 (1999); Notice, 67 Fed. Reg. 42,600-42,608 (2002); and Notice, 68 Fed. Reg. 27,630-27,641 (2003).  The Secretarys list of diseases excluded from presumptive service connection due to herbicide exposure currently includes the following: hepatobiliary cancers; nasopharyngeal cancer; bone and joint cancer; breast cancer; cancers of the female reproductive system; urinary bladder cancer; renal cancer; testicular cancer; leukemia (other than chronic lymphocytic leukemia); abnormal sperm parameters and infertility; Parkinsons disease and parkinsonism; amyotrophic lateral sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity (excluding type II diabetes mellitus); immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; and adverse effects on thyroid homeostasis (as well as any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).  Id.

Notwithstanding the foregoing presumptive provisions originally arising out of the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 1991, Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Again (as noted earlier), even if a claim for service connection cannot be established in relation to herbicide exposure under either of the aforementioned methods, then the claim will still be evaluated under regular VA direct and presumptive service connection standards.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Analysis of the Claim
 
The evidence available for review in connection with this claim includes the veterans service medical records, his records of private and VA treatment for his brain tumor (dated from April 2001 to December 2001), statements and testimony provided by the veteran, and statements and argument provided by the veteran and his representative.  In reaching its decision herein, the Board has carefully reviewed, considered, and weighed the probative value of all of the evidence of record.  For the reasons detailed below, the Board finds that the pending claim for service connection must be denied under the law.

The veteran mainly avers that his meningioma of the posterior fossa, status post resection and radiotheraphy, also known as a brain tumor, is the result of his in-service exposure to herbicides while in Vietnam.  The Board acknowledges that the veterans Vietnam service within the Republic of Vietnam is documented in the claims file, and so, in the absence of any affirmative evidence that he was not so exposed, he is entitled to be presumed to have been exposed to herbicides during his service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The veterans claimed disorder, a brain tumor, however, is not included in the list of diseases subject to presumptive service connection as associated with exposure to certain herbicide agents.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  More importantly, however, brain tumors are specifically included in the Secretarys list of diseases for which a presumption of service connection is not warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630-27,641 (2003).

Again, however, when a veteran is not entitled to a regulatory presumption of service connection for a disability due to herbicide exposure, his claim must nevertheless be reviewed to determine whether service connection can be established directly.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Therefore, if there is sufficient proof of actual direct causation on the record showing that herbicide exposure during service caused the current disorder, then the claim may still be granted.  Id.; see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).   In this case, however, there is no such nexus medical evidence of record relating the veterans brain tumor to herbicide exposure in service.  And, although, the veteran believes that there is such a relationship, his testimony on that point cannot be considered as competent medical evidence sufficient to support the claim.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding generally that service connection may not be predicated upon only lay assertions of medical causation or medical diagnosis); see also 38 C.F.R. § 3.159(a)(1) (2004) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Alternatively, since the claim cannot be established under either available method under the law in relation to herbicide exposure, it will still be evaluated under normal VA service connection standards.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  To qualify for service connection under these standards, there must generally be evidence of the existence of a current disability, and of one that has resulted from a disease or injury that occurred in the line of duty.  Id.; see also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

The Board notes that the veterans service medical records do not show any complaints, symptoms, treatment, or diagnosis of any perceived brain tumor or related manifestations.  Moreover, after his service discharge in June 1969, the record contains the veterans current VA and private medical treatment records dated only from approximately April 2001 to December 2001, showing the apparent initial diagnosis of and then treatment for his brain tumor at that time, with no recorded comments as to its etiology.  The veteran did testify in December 2004 that he had experienced blinding headaches for at least the last 10 years, as well as recent episodes of being or feeling off-balance, which he attributes as early manifestations of his brain tumor.  There are also statements in the record where the veteran relates that he actually first had headaches in service, but alternately avers that his condition was dormant during his service years (and for many years thereafter).  More importantly, however, the veteran has not submitted or identified any record of medical treatment for the purported earlier-manifested symptoms of a brain tumor, such as his described headaches, for the many years following his discharge from the service.  Accordingly, as the available record contains only evidence of a currently diagnosed disorder, with no competent medical evidence of its development either during active service or within an applicable presumptive period thereafter, of continuing symptoms from service until the time of his recent diagnosis, or of a relationship between any event of active service and the currently diagnosed disorder, direct or presumptive service connection for the veterans brain tumor under 38 U.S.C.A. § 1110 and 38 C.F.R. §§ 3.303, 3.307, and 3.309 is not warranted under the law.     

In sum, the evidence of record establishes only that the veterans meningoma of the posterior fossa, status post resection and radiotherapy (a brain tumor), first developed many years (decades) after his discharge from active service.  Although he may be deemed to have been exposed to herbicides during his Vietnam service, he is not eligible for service connection of his brain tumor as presumptively related to such exposure under the law, and there is no other medical evidence of record purporting to relate his tumor to herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Additionally, there is no medical evidence of record to establish that the veterans currently diagnosed brain tumor either developed in or shortly after his period of active service, and there is no competent medical evidence of record as to a causal nexus between his current disorder and any event of service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Board has considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim for service connection for the veterans brain tumor under any applicable theory of entitlement, the evidence is not in equipoise, and there is unfortunately no basis to apply it.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a meningioma of the posterior fossa, status post resection and radiotherapy, to include as the result of herbicide exposure, is denied.


	                        ____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 839-7272), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

